Per Curiam.
That independent of the provisions of the revised statutes as to executors de son tort, the letters of administration would have related back, and legalized the payment in question, can admit of little doubt; (see Rattoon v. Overacker, 8 John. Rep. 126; 1 Williams on Ex. 240, 396, 7;) and we are of opinion that those provisions were not intended to operate any alteration-of the law in this respect. The circuit judge properly nonsuited the plaintiffs, and a new trial should be denied.
New trial denied.